DECISION AND JUDGMENT ENTRY
{¶ 1} This case is before the court sua sponte. It has come to the court's attention that the decision from which appellant has appealed is not final and appealable and therefore this appeal must be dismissed.
 {¶ 2} On February 26, 1999, appellant, Yoan Hao Hsing filed a complaint against appellees Wash Master, Inc., SS Supply and Machinery Inc., Oh Cung Soo and, Yon S. Choe. Appellant alleged breach of contract and fraudulent misrepresentation in connection with a real estate transaction involving property at 4859 Douglas Road in Toledo, Ohio.
 {¶ 3} On December 6, 1999, appellant filed a motion for default judgment against all appellees for failure to plead or otherwise defend in accordance with the court's order. On October 5, 2004, the trial court granted appellant's motion with respect to appellees Wash Master, Inc., SS Supply and Machinery Inc. and, Oh Chung Soo. The court denied the motion with respect to Yon S. Choe. However, in the same judgment entry, the court granted Choe a dismissal for lack of in personam jurisdiction. It is from this judgment entry that appellant now appeals.
 {¶ 4} For an order to be final and appealable pursuant to R.C.2505.02(B)(1), it must either (a) dispose of the whole case, i.e., resolve all claims between all parties, or (b) in a case involving multiple claims and multiple parties, dispose of at least one full claim by one party against another and contain an express certification pursuant to Civ.R. 54(B). R.C. 2505.02; Civ.R. 54(A) and (B); Noble v.Colwell (1989), 44 Ohio St.3d 92, Lantsberry v. Tilley Lamp Co. (1971),27 Ohio St.2d 303, 306, Norvell v. Cuyahoga Cty. Hosp. (1983),11 Ohio App.3d 70, 71, R  H Trucking, Inc. v. Occidental Fire Cas. Co. (1981), 2 Ohio App.3d 269, 271.
 {¶ 5} "An order, judgment entry or other journal entry which grants a default judgment as to liability only and leaves the matter of damages for later adjudication is not a final appealable order." Lindsey v.Rumpke (Nov. 16, 2000), 10th Dist. No. 00AP-426, citing Catanzarite  Cov. Roof (1983), 8 Ohio App.3d 282, Pinson v. Triplett (1983),9 Ohio App.3d 46.
 {¶ 6} In the present case, the trial court's judgment entry granting default judgment to appellant contains no determination of damages. Appellant was essentially granted a default judgment on the issue of liability only. Accordingly, we find that that the trial court's October 5, 2004 judgment entry is not a final, appealable order and we hereby dismiss appellant's appeal for want of appellate jurisdiction. Costs assessed to appellant in accordance with App.R. 24.
APPEAL DISMISSED.
A certified copy of this entry shall constitute the mandate pursuant to App.R. 27. See, also, 6th Dist.Loc.App.R. 4, amended 1/1/98.
Handwork, J., Singer, P.J., Parish, J., concur.